Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Applicant’s amendments and arguments filed on 1/24/22, with respect to claims 1-6, 9, 10, 13-18, 20 and 22, have been fully considered and are persuasive.  Therefore, the rejection on 11/24/21 has been withdrawn.  For conclusion, claims 1-6, 9, 10, 13-18, 20 and 22 are now allowed.
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644